Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is dated
effective as of July 31, 2014 (the “Effective Date”), and amends that certain
Employment Agreement, dated effective as of March 18, 2014 (the “Original
Agreement”), by and between Identiv, Inc., a Delaware corporation (the
“Company”), and Lawrence Midland, a resident of California (hereinafter referred
to as “Midland” or “Executive”). This Amendment and the Original Agreement are
collectively referred to herein as the “Agreement.”

For good and valuable consideration, the sufficiency and adequacy of which is
hereby acknowledged, the parties amend the Original Agreement effective as of
the Effective Date, as follows:

 

1. Position and Responsibilities. The second paragraph of the Agreement is
hereby amended by adding at the end thereof:

“Notwithstanding the foregoing, as and from the Effective Date, Midland shall
resign his position as an executive officer of the Company and be accordingly
relieved from his obligations as President of the Company and any position he
may then hold as an officer, employee or director of any of the Company’s
affiliates, subsidiaries and group companies.

 

2. Compensation.

 

  (a) Base Salary. Section 2(a) of the Agreement is hereby amended by adding at
the end thereof:

“Notwithstanding the foregoing, as and from the Effective Date, the Company
shall pay to Midland a fixed salary at the rate of $16,666.67 per month, less
applicable taxes and withholding, for 12 months as full and final base salary
due and owing to Midland under the Agreement.

 

  (b) Bonus. Section 2(b) of the Agreement is hereby amended and restated to
read in its entirety as follows:

“Midland will receive a monthly payment of $4,861.11 for 12 months beginning
with the month following the Effective Date, less applicable taxes and
withholding, as full settlement of the pro-rata portion of his executive bonus
for 2014 to the Effective Date. In exchange for such payments, Midland waives
the right to participate in the Company’s Incentive Compensation Plan for 2014
or any period subsequent thereto, and/or any other incentive compensation plan
in effect for executive management of the Company from time to time. Midland
acknowledges and agrees that Section 2(b) of the Original Agreement shall have
no further force or effect as of the date hereof and expressly waives any right
or entitlement thereunder.”

 

1



--------------------------------------------------------------------------------

3. Benefits, Perquisites and Business Expenses.

 

  (a) Section 3(a) of the Agreement is hereby amended by adding at the end
thereof:

“Subject to Section 5 of the Agreement, as amended, the Company agrees (i) that
any options to purchase shares of the Company’s common stock (“Stock Options”)
that have been granted by the Company to Midland on or prior to the Termination
Date (as defined herein) and that remain unvested as of the Termination Date
shall thereupon become fully vested, (ii) that all Stock Options that remain
unexercised as of the Termination Date shall be exercisable for a period of two
years thereafter (but not later than the expiration of the applicable Stock
Option’s original term), and (iii) that all Restricted Stock Units (RSU’s) that
have been granted by the Company to Midland on or prior to the Termination Date
and that remain unvested as of the Termination Date shall thereupon become fully
vested (Sections 3(a)(i-iii) together, the “Acceleration of Vesting”).”

 

  (b) Section 3(b) of the Agreement is hereby amended by adding at the end
thereof:

“For the avoidance of doubt, reimbursement of all reasonable business expenses,
to which Midland is entitled under Section 3(b) of the Agreement will continue
at the current levels in accordance with Company policy until the Termination
Date and will terminate upon the close of business on such date.”

 

  (c) Section 3(c) of the Agreement is hereby amended by adding at the end
thereof:

“For the avoidance of doubt, Executive’s participation in the Company’s health
and welfare programs in which he currently participates will remain in effect
through the Termination Date, subject to their terms and conditions. In
addition, the Company will add Midland’s spouse to the Company dental plan for
the period from August 1, 2014 to the Termination Date.”

 

4. Term and Termination.

 

  (a) Section 4(a) of the Agreement is hereby amended and restated to read in
its entirety as follows:

“This Agreement shall terminate on July 31, 2015 (the “Termination Date”) and
thereafter shall have no further force or effect except as provided by Section 6
of this Amendment. Sections 4(b), (d) and (e) of the Original Agreement are
hereby deleted in there entirety and shall have no further force or effect.”

 

  (b) Death. Section 4(f) of the Agreement is hereby amended and restated in its
entirety as follows:

“In the event of the death of Midland prior to the payment in full of all
amounts described in Section 2(a) and Section 2(b) of this Amendment, the
Company shall continue to pay to “The Midland Family Trust” such amounts and at
the times provided by such Sections.”

 

2



--------------------------------------------------------------------------------

5. Release of Claims. As a condition of, and in consideration for the
Acceleration of Vesting, Midland agrees to execute a full general release, in a
form prepared by or otherwise acceptable to the Company, releasing all claims,
known or unknown, that Midland may have against the Company and its officers,
directors, employees and affiliated companies, arising out of or in any way
related to Midland’s employment or termination of employment with Company (the
“Release”), and the period for revocation, if any, of the Release shall have
lapsed without the Release having been revoked on or before the 30th day
following the Termination Date.

 

6. Continuing Obligations. The parties agree that Sections 5 (Confidential
Information), 6 (Non-Competition and Non-Solicitation), 8 (Notices), and 11
(Arbitration) of the Original Agreement shall survive the Termination Date.

 

7. Compliance with Section 409A. Section 7 of the Agreement is hereby amended by
adding at the end thereof a new paragraph (c) to read in its entirety as
follows:

“No amount payable pursuant to this Agreement on account of the Executive’s
termination of employment with the Company which constitutes a “deferral of
compensation” within the meaning of Section 409A shall be paid unless and until
the Executive has incurred a “separation from service” within the meaning of
Section 409A. Furthermore, if the Executive is a “specified employee” within the
meaning of Section 409A (determined using the identification methodology
selected by Company from time to time, or if none, the default methodology) as
of the date of the Executive’s separation from service, no amount that
constitutes a deferral of compensation which is payable on account of the
Executive’s separation from service shall paid to the Executive before the date
(the “Delayed Payment Date”) which is first day of the seventh month after the
date of the Executive’s separation from service or, if earlier, the date of the
Executive’s death following such separation from service. All such amounts that
would, but for this Section, become payable prior to the Delayed Payment Date
will be accumulated and paid in a lump sum on the Delayed Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the Delayed Payment Date shall be paid without delay over the time
period originally scheduled, in accordance with the terms of this Agreement.”

 

8. Continuation of Other Terms. Except as otherwise provided by this Amendment,
the terms and conditions of the Original Agreement are hereby ratified and
confirmed in full.

 

9. Governing Law. This Amendment shall be deemed a contract under, and for all
purposes shall be governed by and construed in accordance with the laws of the
state of California.

 

10. Entire Agreement. The Agreement, as amended hereby, contains the entire
agreement between the parties hereto with respect to the matters herein and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto, relating to such matters.

 

3



--------------------------------------------------------------------------------

11. Miscellaneous.

 

  (a) If any provision of this Amendment shall be fully or partly invalid or
unenforceable, the validity and enforceability of all other provisions shall
remain in effect.

 

  (b) Midland acknowledges and agrees that this Amendment may be filed by the
Company with the U.S. Securities and Exchange Commission and any other
regulatory body or legal authority to which the Company is subject.

 

  (c) No provision of this Amendment may be amended or waived unless such
amendment or waiver is authorized by the Company (including any authorized
officer or committee of the Board of Directors) and signed by Midland. No waiver
by either party hereto of any breach by the other party of any condition or
provision of this Amendment to be performed by such other party shall be deemed
a waiver of a similar or dissimilar breach, condition or provision at the same
time or at any prior or subsequent time.

 

  (d) This Agreement may be executed in one or more counterparts, each of which
when taken together shall constitute one complete document.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in two
counterparts on the date first above written.

 

IDENTIV, INC.       LAWRENCE MIDLAND

By:

 

  /s/ Jason D. Hart

     

  /s/ Lawrence Midland

  Jason D. Hart       Lawrence Midland   Chief Executive Officer      

 

4